t c memo united_states tax_court marty m morin and marilee d morin petitioners v commissioner of internal revenue respondent docket no filed date marty m morin and marilee d morin pro sese julie l payne for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in and additions to petitioners' federal_income_tax marty m morin additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number marilee d morin additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure -- -- big_number dollar_figure sec_601 big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions ’ the issues for decision are whether petitioners are liable for the deficiencies determined by respondent whether marty m morin mr morin is liable for an addition_to_tax for failing to file a federal_income_tax return for whether petitioners are liable for additions to tax for failing to file federal_income_tax returns for and whether mr morin is liable for an addition_to_tax for failing to make estimated federal_income_tax payments for whether petitioners are liable for additions to tax for failing to make estimated federal_income_tax payments for and and whether petitioners engaged in behavior warranting the imposition of a penalty pursuant to sec_6673 a ' respondent concedes that petitioners did not receive any gain from the sale of real_estate in findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed their petition mr morin and marilee d morin mrs morin husband and wife resided in yakima washington in and mr morin earned dollar_figure dollar_figure and dollar_figure respectively from les morin subaru as compensation_for his services in and mr morin received prizes from subaru of america inc in the amounts of dollar_figure and dollar_figure respectively in mr morin received a retirement account distribution from common sense shareholder services in the amount of dollar_figure mr morin had not yet attained the age of at the time he received this distribution opinion sec_61 defines gross_income as all income from whatever source derived gross_income includes compensation_for services see sec_61 unless certain exceptions apply prizes awards and any amount received from an annuity including a retirement_plan are gross_income see sec_72 sec_74 in general the commissioner's determinations in a notice_of_deficiency are presumed correct and taxpayers bear the burden of proving them erroneous see rule a petitioners do not challenge the facts on which respondent's determinations are based or respondent's calculation of tax petitioners stipulated that during and mr morin received compensation from les morin subaru a retirement distribution and prizes from subaru of america inc petitioners have not demonstrated that any exception contained in the tax laws excludes the prizes or the retirement distribution from income instead petitioners advanced shopworn arguments characteristic of tax-protester rhetoric that has been universally rejected by this and other courts see 848_f2d_1007 9th cir affg tcmemo_1987_225 784_f2d_1006 9th cir petitioners allege the wages they received are not income the internal_revenue_service did not send a notice_of_deficiency and did not file a return as mandated by sec_6020 petitioners were not employees petitioners did not receive any wages as defined by sec_3121 and taxing their wages violates the sixteenth_amendment we shall not painstakingly address petitioners' assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir accordingly we sustain respondent's determination that these amounts are income we must next decide whether this income is community_property income under washington law with certain exceptions all property including compensation earned by a spouse acquired after marriage is presumed community_property and treated as acquired or earned by each spouse see wash rev code ann sec_26 through west zgielasko v commissioner tcmemo_1993_177 community_property income is attributable percent to each spouse see 282_us_101 petitioners presented no evidence demonstrating that mr morin's compensation the prizes or the retirement distribution are not community_property therefore we conclude that under washington law this income is community_property and must be allocated percent to each petitioner see also rule a respondent also determined that the retirement distribution is subject_to an additional tax pursuant to sec_72 respondent in the separate notices of deficiency sent to mr morin and mrs morin determined mr morin is taxable on percent of a the compensation he received from les morin subaru b the retirement distribution he received from common sense shareholder services and c the prizes he received from subaru of america inc mrs morin is taxable on percent of the gain from her sale of real_property mr morin is taxable on percent of the gain received by mrs morin and mrs morin is taxable on percent of the net_income earned by mr morin respondent took these inconsistent positions to protect respondent's rights under washington law because petitioners were uncooperative married nonfilers sec_72 provides for a 10-percent additional tax on the taxable_amount of an early distribution from a qualified_retirement_plan sec_72 provides exceptions to the tax for certain types of distributions petitioners did not offer any evidence at trial related to this issue and failed to address it on brief therefore we hold that petitioners are liable for the additional tax pursuant to sec_72 see rule a respondent determined that mr morin is liable for an addition_to_tax pursuant to sec_6651 for and that petitioners are liable for additions to tax pursuant to sec_6651 for and sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect the taxpayer has the burden of proving the addition is improper see rule a 469_us_241 petitioners presented no evidence showing that mr morin filed a return for that they filed returns for and or that these failures to file were due to reasonable_cause and not due to willful neglect accordingly we hold that mr morin is liable for an addition_to_tax pursuant to sec_6651 for and that petitioners are liable for the additions to tax pursuant to sec_6651 for and respondent also determined that mr morin is liable for an addition_to_tax pursuant to sec_6654 for failing to make estimated_tax payments for and that petitioners are liable for additions to tax pursuant to sec_6654 for failing to make estimated_tax payments for and petitioners did not offer any evidence at trial related to this issue and they failed to address it on brief therefore we hold that mr morin is liable for an addition_to_tax pursuant to sec_6654 for failing to make estimated_tax payments for and that petitioners are liable for additions to tax pursuant to sec_6654 for failing to make estimated_tax payments for and see rule a by motion made at the conclusion of trial respondent requested that the court impose a penalty pursuant to sec_6673 sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous positions in the proceedings or instituted the proceedings primarily for delay a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir petitioners’ position based on stale and meritless contentions is manifestly frivolous and groundless and they have wasted the time and resources of this court accordingly we shall grant respondent's motion and we shall impose a penalty of dollar_figure pursuant to sec_6673 to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
